Citation Nr: 1823278	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  08-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating of 30 percent prior to July 22, 2010 for an acquired psychiatric disorder and in excess of 50 percent from July 22, 2010, for substitution purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation under 38 U.S.C. 1318 (2012).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  He died in September 2016.

This matter comes to the Board of Veterans' Appeals (Board), in part, on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Original jurisdiction is currently held by the RO in Detroit, Michigan.

The increased rating claim was previously before the Board, and, in March 2010, the Board remanded the increased rating claim for further development.  After further development, the Board decided the Veteran's claim for an initial rating in excess of 30 percent for PTSD in May 2011.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court vacated the May 2011 Board decision and remanded the increased rating claim for further consideration.  In September 2016, the Board dismissed the appeal after receiving notification of the Veteran's death.  Appellant was substituted as the claimant in January 2018.
 
The issues of entitlement to service connection for cause of the Veteran's death and entitlement to dependency and indemnity compensation under 38 U.S.C. 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

The Veteran manifested occupational and social impairment due to PTSD throughout the period on appeal, but the Veteran did not manifest occupational and social impairment with deficiencies in most areas or total occupational and social impairment due to PTSD throughout the period on appeal.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD, but no higher, have been met throughout the period on appeal, for substitution purposes.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, the appellant, nor the representative of record has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the initial rating claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran and the appellant testified at a personal hearing before the Board, and a transcript of the hearing is of record.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes.

The Board notes that in March 2010 the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions was completed, and the matter was decided in November 2011.  The Board notes that the Court vacated the Board's November 2011 decision, but the Court did not identify any failure to notify or assist the Veteran as an adequate basis to vacate the Board's November 2011 decision.  Finally, the Veteran died during appellate litigation, and, unfortunately, any further development to evaluate the current severity of the Veteran's symptoms would, therefore, be futile. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD Initial Rating

At issue is whether the Veteran should have been assigned a higher disability rating for an acquired psychiatric disorder, PTSD.  A disability rating of 50 percent, but no more, is granted throughout the period on appeal.

The Veteran first filed for service connection in May 2007, and, in November 2007, the RO granted service connection for PTSD and assigned a noncompensable disability rating.  The Veteran appealed his initial disability rating.  During the pendency of the appeal, the Veteran's disability rating was increased to 30 percent prior to July 22, 2010 and 50 percent from July 22, 2010.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for acquired psychiatric disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran's treatment records and statements indicate that the Veteran manifested psychiatric symptoms throughout the period on appeal.  Additionally, the Veteran's treatment records indicate that the Veteran manifested Global Assessment of Functioning (GAF) scores ranging from 51 to 60.  GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 are associated with moderate symptoms.

The Veteran underwent a VA examination in October 2007.  The Veteran reported that he was having trouble with sleeping and intermittent nightmares.  He reported that he had stopped drinking three or four months prior and he had had more problems with nightmares and sleep.  He reported occasional flashbacks and sometimes, when people talked about the war, he would get upset.  He was not receiving any treatment for PTSD.  The Veteran informed the examiner that he was working regularly and his symptoms did not affect his work at any time.  He had ringing in his ears which upset him.  The examiner summarized by finding that the Veteran mainly reported problems with sleeping and had nightmares once per week, ringing in the ears and he got upset talking about the war.  He denied suicidal ideation and denied problems with mood swings or impulsive behavior. He denied social withdrawal.  The Veteran had been employed as a mailman for 28 years.  The Veteran had been married to his second wife for ten years and was doing well.  He saw his children and grandchildren often.  He played golf on the weekends.  He had no legal problems.  He got along well with the people at work and also with his friends.  He denied any assaultive behavior. 

The Veteran's speech was spontaneous and well-articulated.  Affect was appropriate.  The Veteran was oriented to time, place and person.  His thought process was logical, relevant and goal oriented.  He denied any delusional ideation.  He reported problems sleeping.  He denied auditory or visual hallucinations.  He denied inappropriate behavior.  He was free of obsessive or ritualistic behavior.  He reported he got panicked when he heard helicopter sounds or loud sounds.  He denied homicidal and suicidal ideation.  He had good personal hygiene.  He denied memory problems.  The Veteran claimed that he was a good worker and his symptoms did not affect his job.  At the time of the examination, the examiner opined that the Veteran's psychiatric problems were insomnia, nightmares once per week, getting upset when helicopters or loud sounds were heard, and ringing in his ears but they are not affecting his job functioning or social functioning.  The Axis I diagnosis was PTSD.  A GAF score of 80 was assigned.  GAF scores of 71 to 80 are associated with transient psychiatric symptoms.

In July 2008, the Veteran submitted a copy of the October 2007 VA examination report with his annotations.  He reported that he had regular flashbacks caused by different sights, sounds and conversations.  He indicated he experienced nightmares every night but was able to go to work in the morning.  He reported he had had mood swings and had contemplated suicide in the past.  With regard to violent behavior, the Veteran reported he had his times but for the most part he was a calm person but this could change at any time and it did.  He reported that he did not leave his house very often and only when he had to.  He was very nervous going to unknown places.  He reported a lack of sleep from nightmares affected his work but he didn't get fired and always went to work. 

In a July 2008 statement, the Veteran reported that he had problems with flashbacks while at work.  He would drop to the ground when he heard loud noises that sounded like gunfire.  He thought above Vietnam every day.  He had frequent nightmares.  He had confrontations with his managers at work over his being late and smelling of alcohol.  There were times when he had homicidal thoughts.  He was very nervous about leaving home to areas where he had never been. 

Lay statements were associated with the claims file in July 2008.  A lay statement from J.E.S., indicates he had known the Veteran since high school and that all the Veteran wanted to talk about was Vietnam.  He would isolate and withdraw.  If he wasn't at the American Legion he would be at home.  His only friends other than his family were other veterans at the Legion.  He had weekly bad dreams of Vietnam.  He was depressed all the time.  He did not go to restaurants with the exception of drive throughs and avoided crowds.  He was very irritable and had a short fuse. He could get verbally abusive and he had memory problems.  Sudden and loud noises startled him easily.  He had problems going to sleep and staying asleep.  He hallucinated and heard voices.  His behavior in public could be very embarrassing and he had staring spells. 

The Veteran's spouse wrote that loud noises startled the Veteran.  They would cause him to hit the floor or instantly take cover.  He was always on guard and he didn't like to leave town or go to malls or movie theaters.  He had nightmares on average of once per week.  Helicopters caused flashbacks.  He was depressed most of the time but would hide it. 

The Veteran's brother wrote that the Veteran dwelled on Vietnam too much.  The Veteran was always on guard and had bad nightmares about Vietnam.  His sleep was intermittent.  He had flashbacks about Vietnam and he had low self-esteem.  He avoided crowds unless he knew everyone there. 

G.K.R. wrote the Veteran was constantly talking about Vietnam and had flashbacks.  He was always aware of his surroundings.  Sudden and unexpected noises startled him.  He had problems sleeping.  He was unable to concentrate or stay focused. 

The Veteran testified before the undersigned in September 2009 that, when he heard a rifle shot, he would immediately fall to the ground.  He had flashbacks and did not like fireworks.  The Veteran contested the accuracy of the July 2008 VA examination.  He reported he had suicidal thoughts more than once. He denied saying that funeral smells caused flashbacks.  His PTSD caused sleep problems and he was late to work a lot.  He always went to work but he was tardy.  He reported he was kind of housebound and seldom left his city.  He denied only having flashbacks when someone spoke about Vietnam or when he was watching TV about Vietnam. He had frequent flashbacks.  He was not receiving any treatment for PTSD.  The Veteran had been drinking and when he would stop his symptoms got worse.  He went to the American Legion building every day but was usually by himself.  He was employed by the Post Office as a letter carrier.  He preferred being on the street by himself as opposed to working around supervisors.  The run-ins with his supervisors at work revolved around being late for work and having alcohol on his breath.  The Veteran testified that he was a good worker but he did not have a good attitude.  The Veteran's spouse testified that the Veteran was a different person when he was not drinking.  He was more depressed and more isolating.  He went to the American Legion every day.  He had nightmares.  He was very nervous and did not like crowds.  He had spoken of suicide in the past.  See Transcript.

A clinical record dated in September 2009 reveals the Veteran reported he felt depressed on a daily basis.  He had not drank alcohol for a year but started again due to vivid nightmares.  Testing was cited as being suggestive of moderate depression.  Aside from being depressed, other symptoms included lack of interest, diminished energy, anxiety, trouble concentrating, a negative view of himself, and thoughts of being better off dead.  He denied any specific plan or intent to harm himself.  He did not endorse symptoms of mania or psychosis.  Often he experienced heightened discomfort when he saw or heard helicopters.  Socially, he liked to spend his time with his family and was also involved in the American Legion.  He reported erratic sleep.  He was married to his second wife for 11 years and described his wife as supportive.  He reported a good relationship with his kids.  He denied a history of legal problems.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits. The Veteran denied suicidal thoughts.  The pertinent assessment was chronic PTSD.  A GAF score of 55 was assigned.  GAF scores from 51 to 60 are associated with moderate symptoms.

In October 2009, the Veteran acknowledged the same symptoms as the prior month.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts.  The pertinent assessment was chronic PTSD. 

In March 2010, the Veteran reported he was quitting alcohol.  He denied any major subjective problems.  He complained of sleep problems but not that severe.  He denied suicidal or homicidal plans. 

In April 2010, the Veteran reported improvement in his mood and sleep.  He was still drinking but was cutting down.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts. 

In June 2010, the Veteran reported that, when he quit alcohol, all his nightmares and intrusive thoughts of Vietnam resurfaced.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts. 

In July 2010, the Veteran reported that, without medication, he was more preoccupied with negative thoughts and, for a very brief time, had thoughts that he would be better off dead.  He admitted his home life has been quite stressful lately as they have been getting a lot of relatives from his wife's side vacationing on their property.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts. 

The Veteran underwent another VA examination in July 2010.  The Veteran reported he remained married to his second wife and maintained positive relationships with his wife, children and grandchildren.  He reported he maintained an equivalent frequency of contact with others outside the home as he had when he received his first assessment in 2007.  He denied problems with interpersonal relationships.  The Veteran continued to participate in weekly golf outings and visits to the American Legion.  He preferred to remain isolated from others but he reportedly enjoyed spending time with his family.  There was no history of suicide attempts.  He was a full time employee with the Post Office.  Work related tasks were mildly-moderately impaired by his PTSD but overall the Veteran relied upon work to help him manage.  He continued to drink to excess.  Interpersonal relationships were reportedly stable, yet limited, without marked distress. 

Mental status examination revealed the Veteran was clean and casually dressed. Psychomotor activity was restless.  Speech was unremarkable and affect was appropriate.  The Veteran was oriented to person, place and time.  His thought processes were unremarkable.  He was preoccupied with one or two topics.  There were no delusions.  Without medication, the Veteran experienced one nightmare per week but with medication, this was reduced to one every other week or every three weeks.  He used alcohol to sleep.  There were no hallucinations.  There was no inappropriate behavior.  With regard to obsessive/ritualistic behavior it was noted that the Veteran claimed to maintain some firearms around his home as a way of securing his home, despite not living in a high crime area.  The Veteran claimed to experience panic attacks whenever he travels outside the local vicinity of his home/work.  There were no suicidal or homicidal thoughts.  Impulse control was fair but there were no episodes of violence.  The Veteran was able to maintain personal hygiene.  The Veteran noted increased memory problems but denied them causing any significant interference in his functioning. 

The examiner noted that intrusive thoughts and increased arousal occurred daily and caused moderate to severe distress.  The Veteran generally turned to alcohol to cope with the symptoms.  The Veteran noted his symptoms prior to going on medication were quite severe (3 out of 10 with 1 being severe and 10 least severe).  Since taking medication, he would rate his mood as a 6 on the same scale.  The Veteran continued to drink to help him achieve sleep onset.  The Veteran reported that he was less efficient at work-related tasks and prone to making more errors; he experienced nightmares and a reduction in the quality of sleep along with moderately severe symptoms of depression and trouble relaxing/letting his guard down.  He experienced moderate to severe distress when required to travel to places with crowds and/or away from familiar surroundings. 

With regard to employment, it was noted that the Veteran had been employed for more than 20 years as a postal worker.  He had not lost any time from work in the preceding 12 months.  Problems related to occupational functioning were decreased concentration. 

The examiner opined that the Veteran met the criteria for a diagnosis of PTSD and it appeared that his depressive and alcohol dependence were secondary to his PTSD.  However the Veteran's chronic pain related to neuropathy and osteoarthritis were causing considerable distress for him and likely contributing to his depressive symptoms and desire to consume alcohol.  A GAF of 53 was assigned.  The Veteran reported that his neuropathy caused greater distress than his PTSD. As previously noted, GAF scores of 51 to 60 are associated with moderate symptoms.

The examiner found that the Veteran did not experience total occupational and social impairment due to signs and symptoms of PTSD.  The examiner also opined that the PTSD did not result in deficiencies in judgment, thinking, family relationships, work, mood or school.  The examiner found that there was reduced reliability and productivity due to PTSD symptoms.  The examiner cited the Veteran's reports that he was less efficient at work-related tasks and prone to making more errors; he experienced nightmares and a reduction in the quality of sleep along with moderately severe symptoms of depression and trouble relaxing/letting his guard down.  He experienced moderate to severe distress when required to travel to places with crowds and/or away from familiar surroundings. 

In August 2010, the Veteran reported he was a functional alcoholic.  Medication reduced his anxiety.  He continued to work full time at the Post Office.  Mental status examination revealed the Veteran was appropriately dressed and his affect was anxious.  Speech was coherent and goal directed.  Thoughts were coherent and goal directed.  The Veteran denied auditory, visual or tactile hallucinations.  There were no overt cognitive deficits.  The Veteran denied suicidal thoughts.

The Veteran underwent an independent psychological examination in June 2014.  The Veteran claimed that due to his psychological symptoms he had difficulty forming marital relationship and friendships.  The provider noted that the Veteran exhibited the following symptoms: nervousness; restlessness; survivor's guilt; suicidal ideation without a plan; and avoidance of media that reminded him of war or his period of service.  The Veteran reported that he was gainfully employed.  The appellant reported to the provider that their relationship was strained by the Veteran's psychiatric symptoms.  The provider assigned a GAF score of 51; which as previously noted is associated with moderate symptoms.

Unfortunately, the Veteran died in September 2016.  The Veteran's death certificate indicated that the Veteran died of complications of renal failure and cirrhosis of the liver.

An October 2016 statement from the Veteran's brother indicates that the Veteran was gainfully employed until he retired at age 62 (approximately 2011).  

An August 2017 statement from the appellant indicated that the Veteran was gainfully employed until he retired in October 2015.

The Veteran did not meet the criteria for a total disability rating throughout the period on appeal.  In order to meet this criteria, the Veteran must manifest total occupational and social impairment.  Nevertheless, the Veteran was able to maintain stable employment as well as a strained relationship with his wife throughout the period on appeal.  This indicates that, regardless of the Veteran's level of occupational and social impairment, it was not so severe that it could be considered total impairment, because the ability to perform some work and form relationships demonstrates at least a minimum level of occupational and social competence.

The Veteran did not meet the criteria for a disability rating of 70 percent throughout the period on appeal.  In order to meet the criteria for a disability rating of 70 percent, the Veteran would have had to have manifested occupational and social impairment with deficiencies in most areas.  The Veteran's psychological symptoms clearly had an impact on the Veteran's quality of work and employment opportunities.  Nevertheless, the Veteran reported that he was gainfully employed throughout the period on appeal until he retired.  The fact that the Veteran's psychiatric symptoms caused problems at work suggests a level of occupational impairment more closely associated with reduced reliability and productivity as opposed to deficiencies in most areas, because deficient means "lacking an essential quality or element[;]" see Deficient, Webster's II New College Dictionary (3rd ed. 2005); and it is less likely than not that the Veteran would be able to maintain stable employment if he was so occupationally impaired that he lacked an essential quality in most areas including work.  

The Board notes that the evidence of record quite clearly indicates that the Veteran's psychiatric symptoms caused social impairment.  The rating criteria require that the Veteran must manifest a level of occupational and social impairment rather than occupational or social impairment.  This suggests that the Veteran must manifest a level of impairment associated with a disability rating of 70 percent in both categories rather than only in one.  Therefore, the fact that the Veteran's occupational impairment is best characterized as associated with reduced reliability and productivity rather than deficiencies in most areas precludes an assignment of a disability rating of 70 percent regardless of the level of social impairment.  

Additionally, the Board notes that the record does not contain a medical opinion indicating that the Veteran manifested occupational and social impairment with deficiencies in most areas.  Finally, the Veteran was regularly assigned GAF scores consistent with moderate symptoms.  Although not dispositive, the Veteran's GAF scores are relevant evidence of the Veteran's level of occupational and social impairment, and scores consistent with moderate symptoms suggest that the Veteran did not manifest deficiencies in most areas.  Therefore, the Veteran does not meet the criteria for a disability rating of 70 percent during the period on appeal.

As such, the only remaining question before the Board is whether the Veteran met the criteria for a disability rating of 50 percent throughout the period on appeal or a staged rating of 30 percent for some portion of the period on appeal and 50 percent thereafter.  A staged rating represents a finding that the Veteran's level of occupational and social impairment increased in severity during the period on appeal.  Nevertheless with one exception, the Veteran was consistently assigned GAF scores associated with moderate symptoms throughout the period on appeal.  As discussed above, GAF scores are not dispositive, but the fact that the Veteran received GAF scores associated with a similar level of impairment throughout the period on appeal indicates that the Veteran's level of occupational and social impairment was constant throughout the period on appeal.  As such, the Veteran should have been assigned a disability rating consistent with a constant level of impairment, and, as such, a disability rating of 50 percent throughout the period on appeal is granted.

The Board notes that in November 2011, the Court vacated the Board's prior disposition of this matter, because the Board discussed the severity of the Veteran's symptomology rather than the total effect of the symptomology on the Veteran's level of occupational and social impairment.  As discussed above, the Board's analysis has been deeply rooted in the Veteran's level of occupational and social impairment rather than the individual psychological symptoms, and, as such, the Board has substantially complied with the Court's remand instructions.

The Board notes that evidence has been submitted suggesting that the Veteran's acquired psychiatric disorder could have contributed to the Veteran's cause of death.  Nevertheless, this is a separate issue from the Veteran's current disability rating, because disability ratings are assigned based on the level of occupational and social impairment rather than the overall impact on health.  Moreover as discussed above, the evidence of record does not suggest that the Veteran's psychiatric disorder prevented the Veteran from working.

Here, the weight of the probative evidence of record indicates that the Veteran is entitled to a disability rating of 50 percent, but no higher, throughout the period on appeal.  Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating of 50 percent, but no greater, is granted throughout he period on appeal, for substitution purposes.

Total Rating Based on Individual Unemployability

The Board has considered whether the issue of entitlement to a total disability rating due to individual unemployability has been raised by the record.  Rice v. Shinseki,  22 Vet. App. 477 (2009).  The Board finds that it has not, because, the Veteran was able to secure and maintain gainful employment throughout the period on appeal until retiring.


ORDER

An initial disability rating of 50 percent, but no higher for PTSD, for substitution purposes, is granted throughout the period on appeal; subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The appellant has filed a claim for service connection for cause of death and dependency and indemnity compensation under 38 U.S.C. 1318.  The Appellant filed a notice of disagreement (NOD) in August 2017, and the RO has not submitted a statement of the case (SOC) responsive to the August 2017 NOD.  Therefore, the Board takes special jurisdiction over the claims and remands the matters for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a SOC responsive to the appellant's August 2017 NOD readjudicating the appellant's claims for service connection for the cause of the Veteran's death and dependency and indemnity compensation under 38 U.S.C. 1318.

Do not return these matters to the Board unless the appellant perfects the issues to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


